Citation Nr: 1637292	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  09-22 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the Montgomery, Alabama, RO.

In October 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) at the Montgomery, Alabama, RO.

This matter was previously remanded by the Board in March 2015 and March 2016.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Board remanded the issues of entitlement to service connection for a low back disability and for right and left shoulder disabilities for a new VA examination.  The examiner was asked to identify the Veteran's current back and shoulder disabilities and then opine on their etiology in accordance with the questions asked in the remand directive.  The Veteran underwent this examination in March 2016, however a review of the examination reports shows that the given rationale is inadequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is warranted.

With regard to the bilateral shoulder disability, the Board notes that the examiner did not explain why the shoulder symptoms documented in-service are incompatible with his current diagnoses.  The examiner also erred in finding that there were no complaints of right shoulder problems in the service treatment records (STRs), as a September 1983 record shows that he reported right shoulder pain.  The Board also notes that the examiner was asked to consider the Veteran's allegation of a continuity of shoulder symptomatology since service that was merely aggravated by post-service work-related injuries and, in this regard, the examiner stated that the bilateral shoulder disorders were not the caused by or the result of post-military injury because the Veteran continued to work as a truck driver.  The Board finds this statement to be conclusory and an insufficient evaluation of the Veteran's medical history as it would be possible for a veteran to have in-service injuries aggravated by post-service injuries but still not be of such severity as to prevent employment.  Accordingly, remand is required for a new examination that provides an adequate etiological opinion.

With regard to the low back disability, the Board notes that the examiner did not explain his conclusion that the minor degenerative changes found on x-ray are the result of usual age-related change and are not part of the strain pattern noted in the examination diagnosis.  Coincidentally, the examiner also did not explain why the diagnosed lumbar strain was incompatible with reported in-service back symptoms.  The examiner also did not discuss the Veteran's allegation of a continuity of back symptomatology since service that was merely aggravated by post-service injuries.  Accordingly, remand is required for a new examination that provides an adequate etiological opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back and shoulder disabilities.  The examination should be performed by a physician who has not previously examined the Veteran.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to identify the Veteran's current low back and bilateral shoulder disabilities.  In doing so, the examiner should note that any disability present during the pendency of the Veteran's claim (filed in August 2006) may be considered a "current" disability for the purposes of service connection, even if that disability is no longer present.  The examiner should also note that during the pendency of the claim, the Veteran has been diagnosed with facet joint arthritis, disk bulging, degenerative disc disease, muscle spasms, degenerative joint disease (of both the spine and bilateral shoulders), discogenic degenerative changes of the lumbar spine, and lumbosacral and shoulder strains.  If any such disorder is not found on examination, or if its diagnosis cannot be confirmed, an explanation should be provided.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during or is otherwise related to active service.

A complete rationale must be provided.  All pertinent evidence must be discussed, to include lay statements provided by the Veteran.  

As noted in the Board's March 2016 remand directives, the examiner should also discuss 1) the Veteran's service treatment records that showed treatment for back and shoulder pain in service; 2) the Veteran's medical history that showed chronic back and shoulder pain and treatment since at least 2003; and 3) the Veteran's assertions that he strained his shoulders and back wearing a heavy rucksack in service, injured his back and shoulders due to heavy lifting in the motor pool, and then further exacerbated these injuries through further motor pool work in service, as well as his testimony that he has had joint pain consistently since service that was only made worse by his post-service employment injuries.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

